ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_05_FR.txt. OPINION DISSIDENTE DE M. FORSTER

Je ne peux pas joindre ma voix à celles de la majorité préconisant
l'arrêt des essais nucléaires français dans le Pacifique pendant la durée de
ce procès dont la Cour, ni personne, ne saurait dire quand il finira.

Je vote contre l’ordonnance de ce jour indiquant pareille mesure con-
servatoire.

Mon refus est dicté par les considérations suivantes:

L’indication des mesures conservatoires est essentiellement régie par
l'article 41, paragraphe 1, du Statut de la Cour internationale de Justice
qui dispose:

«La Cour a le pouvoir d’indiquer, si elle estime que les circons-
tances l’exigent, quelles mesures conservatoires du droit de chacun
doivent être prises à titre provisoire.»

Pour exercer ce pouvoir conféré par l’article 41 précité, la Cour doit
être compétente. Même lorsqu’elle estime que les circonstances l’exigent,
la Cour doit, avant toute indication de mesures conservatoires, s'assurer
de sa compétence. Ni le caractère provisoire des mesures conservatoires
ni l'urgence qu’il y a à les indiquer ne sauraient dispenser le juge de vérifier,
dès le seuil de l'instance, sa compétence; surtout lorsque celle-ci est
sérieusement et formellement contestée par l'Etat mis en cause. Et c’est le
cas en cette affaire.

Une jurisprudence existe, je le sais, d’où l’on déduit qu’au stade des
mesures conservatoires cette vérification de notre compétence peut n’étre
que sommaire. Mais, à mon avis, on ne saurait ériger en règle cette
pratique jurisprudentielle. J’estime, pour ma part, que si prestigieux
que soit leur renom, les magistrats qui nous ont précédés ne peuvent
aujourd’hui se substituer à nous, ni leurs arrêts à celui que nous avons à
rendre dans une cause, exceptionnellement difficile, dont ils n’ont point
tenu en main le dossier.

A mon avis, la Cour ne dispose pas de deux sortes de compétences
distinctes l’une de l’autre: la première qui s’exercerait à propos des me-
sures conservatoires et la seconde qui connaîtrait du fond même du
procès. La vérité est qu’il y a des cas où la grande probabilité de notre
compétence nous détermine rapidement à indiquer Îles mesures conser-
vatoires; par contre il en est d’autres, comme celui-ci, où seul un examen
approfondi laisse apparaître notre compétence ou, au contraire, notre
incompétence.

16
112 ESSAIS NUCLÉAIRES (OP. DISS. FORSTER)

Il me semble que la Cour aurait dû pousser plus avant l'examen de sa
compétence avant de statuer sur la demande australienne en indication
de mesures conservatoires.

Le pilier central sur quoi repose la thèse australienne est, en effet,
l’Acte général de 1928 auquel était partie la France, et qui donnait com-
pétence à la Cour permanente de Justice internationale.

L’Acte général de 1928 a été revisé le 28 avril 1949 mais la France
n’a pas adhéré à cet Acte général revisé. Et c’est justement dans cet Acte
général revisé de 1949 que la Cour internationale de Justice, notre juri-
diction, se substitue à la défunte Cour permanente de Justice internatio-
nale.

D'une lettre du 16 mai 1973 adressée au Greffier de la Cour ainsi que de
son annexe, il apparaît que la France, en réponse aux notifications qui lui
ont été faites, considère que l’Acte général de 1928, partie intégrante du
système de la Société des Nations disparue, est tombé en désuétude, est
dépourvu de toute efficacité et est l’objet de l'indifférence de la quasi-
totalité des Etats signataires, avant comme après la dissolution de la So-
ciété des Nations qui l’enfanta.

A cet Acte général de 1928, moribond ou peut-être bien mort, la Fran-
ce, tout en se tenant hors du prétoire, oppose fermement sa déclaration
du 16 mai 1966, reconnaissant comme obligatoire de plein droit, sous con-
dition de réciprocité, la juridiction de la Cour internationale de Justice,
conformément à l’article 36, paragraphe 2, du Statut de la Cour, à l’ex-
ception des différends concernant des activités se rapportant à la défense
nationale (troisième réserve de la déclaration du 16 mai 1966).

Cette expresse réserve qui, formellement et en termes limpides, écarte
notre juridiction quand le différend concerne des activités se rapportant à
la défense nationale, est de taille. Les essais nucléaires français dans le
Pacifique se rapportent, ce me semble, à la défense nationale française.
J'aurais souhaité que la Cour s’arrêtât davantage au problème de com-
pétence soulevé par la confrontation de l’Acte général de 1928 avec la
troisième réserve de la déclaration française du 16 mai 1966. Il eût fallu
résoudre ce problème avant de rendre, en méconnaissance de la réserve
française, une ordonnance franchissant les bornes mises à notre juridiction
le 16 mai 1966. J’ai bien peur que l’ordonnance de ce jour n’insinue dans
bien des esprits que la Cour internationale de Justice considère, d’ores
et déjà, comme nulle et non avenue la réserve française touchant sa dé-
fense nationale, partant sa sécurité, intérêt vital de la nation.

Il y avait, à mon avis, impérieuse nécessité à résoudre en priorité,
avant toute ordonnance, d'importants problèmes:

— le problème de la survie de l’Acte général de 1928;

— le problème soulevé par la confrontation de deux engagements portant
sur la juridiction internationale, le premier conventionnel, liant
plusieurs Etats et datant de 1928, le second unilatéral et postérieur, da-

17
113 ESSAIS NUCLÉAIRES (OP. DISS. FORSTER)

tant du 16 mai 1966 et restreignant, par rapport au premier, par ses
réserves, la juridiction de la Cour internationale de Justice;

— le problème de l’incompatibilité des engagements considérés.

Et cela sans jamais perdre de vue que le consentement de l'Etat nous est
indispensable pour le juger.

L’ordonnance de ce jour est une incursion dans un secteur français
formellement interdit par la troisième réserve du 16 mai 1966. Pour en
franchir la frontière, il fallait à la Cour, non point une simple probabilité,
mais l’absolue certitude de sa compétence. N’étant point, personnelle-
ment, parvenu à cette certitude, je refuse d'accompagner la majorité.

Par ailleurs, une autre considération m’écarte de la majorité de mes
collègues. Les mesures conservatoires demandées par l’Australie se rap-
prochent tellement de l’objet même du litige, qu’elles tendent à se con-
fondre avec lui. Il s’agit, en somme, d’une seule et même alternative, à
savoir: la poursuite ou, au contraire, l’arrêt immédiat des essais nuclé-
aires français dans le Pacifique. C’est le fond même du procès, sur lequel,
à mon avis, il n’était pas indiqué de statuer par ordonnance provisoire,
mais bien par arrêt définitif.

Ajoutez à cela que l’ordonnance, en préconisant l’arrêt, même momen-
tané, des essais nucléaires français dans le Pacifique, peut laisser à penser
que la Cour a déjà arrêté son opinion sur la licéité ou plutôt l’illicéité
desdits essais. C’est bien, ce me semble, ce qu’escomptait le requérant qui,
par la bouche du Solicitor-General d'Australie, s’exprimait ainsi à l’au-
dience du 22 mai 1973:

«Puis-je conclure [disait-il], Monsieur le Président, en disant que
peu d'ordonnances de la Cour seront plus passées au crible que celle
que la Cour rendra sur la présente requête. Les gouvernements et
peuples du monde entier pousseront leur examen au-delà du contenu
de cette ordonnance pour détecter l'attitude qu’ils présument être
celle de la Cour à l’égard de la question fondamentale de la légalité
de la poursuite des essais nucléaires dans l'atmosphère. »

Ainsi donc, cette ordonnance provisoire servirait à détecter l’attitude
de la Cour à l’égard dela question fondamentale de la légalité de la pour-
suite des essais nucléaires dans l’atmosphère.

A mon sens, cet avertissement australien, lancé en audience publique,
trahissait chez le requérant l’intention d’obtenir, par le biais d’une
demande d'indication de mesures conservatoires, un véritable jugement
sur la légalité, ou plutôt sur l’illégalité de la poursuite des essais nuclé-
aires.

Je ne pouvais m’y prêter, car les mesures conservatoires ne sont pas
faites pour cela.

18
114 ESSAIS NUCLÉAIRES (OP. DISS. FORSTER)

Le but de l’ordonnance indiquant des mesures conservatoires est
clairement inscrit dans l'article 41 du Statut (déjà cité), savoir: mesures
conservatoires du droit de chacun; et non point jugement sur la légalité ou
Pillégalité des faits incriminés.

L'Australie, à l’audience publique du 21 mai 1973, définissait ainsi ses
droits à protéger:

«Les droits de l’Australie, en vertu du droit international et de la
Charte des Nations Unies, à être protégée contre de nouveaux essais
d’armes nucléaires dans latmosphère et contre leurs conséquences,
notamment :

1) le droit de l'Australie et de ses habitants à ne pas être exposés à
des essais d’armes nucléaires effectués dans l’atmosphère par un
pays quelconque:

2) Vinviolabilité de la souveraineté territoriale de l’Australie;

3) son droit à déterminer en toute indépendance quels actes peuvent
être accomplis sur son territoire et à décider en particulier si
l'Australie et ses habitants peuvent être exposés à des rayonne-
ments de sources artificielles;

4) le droit de l’Australie et de ses habitants à jouir sans entrave de la
liberté des mers;

5) le droit de l’Australie à ce que la République française respecte
son engagement pris en vertu de l’article 33, paragraphe 3, de
l’Acte général pour le règlement pacifique des différends inter-
nationaux, de s'abstenir de toute mesure susceptible d’avoir une
répercussion préjudiciable à l’exécution de toute décision judi-
ciaire qui serait rendue en l'espèce et à ne procéder à aucun acte,
de quelque nature qu'il soit, susceptible d’aggraver ou d’étendre
le différend entre l’Australie et la République française.»

La France est absente des débats. Mais j'imagine que son droit à pro-
téger est celui de tout Etat, à savoir: le droit d'entreprendre, en toute
souveraineté dans ses territoires toutes actions propres à assurer, dans
l'immédiat comme dans l’avenir, sa sécurité et sa défense nationales.
Dans l'exercice de ce droit, l'Etat demeure, bien entendu, responsable des
conséquences dommageables pour autrui.

L’ordonnance préconisant l’arrêt momentané des essais nucléaires
français protége-elle, «conserve-t-elle» le droit de chacun? Celui de la
France comme celui de l’Australie?

Telles sont les considérations qui m’ont conduit à la présente opinion
dissidente.

(Signé) TL. FORSTER.

19
